                  Case 1:20-cv-01030-JGK Document 25 Filed 01/22/21 Page 1 of 2




Writer's Direct Number                                                                           Writer's E-mail Address
212.756.2093                                                                                     Mark.Garibyan@srz.com


                                                               January 21, 2021
    BY ECF

    Hon. John G. Koeltl
    United States District Court
    Southern District of New York
    500 Pearl Street
    New York, NY 10007


                         Re: Cerberus Business Finance, LLC, v. Matthew J. Martin, et al., 20-cv-01030
                             Stay of Deadlines

    Dear Hon. Koeltl:

                  We write on behalf of Cerberus Business Finance, LLC, Plaintiff in the above-
    referenced matter.

                     As the Court is aware, Plaintiff and Defendants have been working towards
    finalizing a settlement agreement and several ancillary agreements to effectuate the parties’
    compromise.1 The deadlines in this case were stayed until January 21, 2021 to allow the parties
    to finalize the settlement documents and for Defendant Matthew J. Martin (in his personal
    capacity) to dismiss his pending Chapter 11 bankruptcy case (a necessary condition to the
    settlement).

                   Defendant Martin’s motion to dismiss his bankruptcy case was granted on
    December 15, 2020.2 The settlement documents are also in agreed-upon form. Defendant
    Martin is currently gathering the funds to remit the settlement consideration to Plaintiff, which,
    once made, will obviate this action.

                    Accordingly, after conferring with counsel for Defendants and receiving their
    consent to this request, we write to respectfully request Your Honor to extend the stay in this
    action for 15 days from January 21, 2021 to February 5, 2021. We believe that this approach
    will best preserve judicial resources as the parties work towards executing their settlement.




    1
        Dkt. No. 23.
    2
        In re: Matt Jasper Martin, 20-bk-40126 (Dkt. No. 70) (Bankr. S.D. Tex. Dec. 15, 2020).
        DOC ID - 35634424.1
         Case 1:20-cv-01030-JGK Document 25 Filed 01/22/21 Page 2 of 2

January 21, 2021
Page 2

                                           Respectfully submitted,

                                           /s/ Mark L. Garibyan


cc: Counsel of Record (By ECF and Email)




             Application granted.

             SO ORDERED.
                                            /s/ John G. Koeltl
             New York, New York               John G. Koeltl
             January 22, 2021                    U.S.D.J.




        DOC ID - 35634424.1
